Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Rodney McDonald Williams, Jr., appeals the district court’s order and judgment dismissing his action with prejudice. We dismiss the appeal as duplicative because we dismissed as frivolous his prior appeal from the same order and judgment. See Williams v. Dep’t of Corr., 622 Fed.Appx. 310 (4th Cir.2015) (No. 15-7034). Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal as duplica-tive. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials be*261fore this court and argument would not aid the decisional process.

DISMISSED.